IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,516



               EX PARTE DEMARCUS DONTRELL RIDGE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2006-603-C2 IN THE 54TH DISTRICT COURT
                         FROM MCLENNAN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The Tenth Court of Appeals affirmed his conviction. Ridge

v. State, No. 10-07-00379-CR (Tex. App.–Waco Aug. 26, 2009, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his conviction had been affirmed. We remanded this application

to the trial court for findings of fact and conclusions of law.
                                                                                                   2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit and other

evidence in the record, the trial court has entered findings of fact and conclusions of law that

appellate counsel failed to timely notify Applicant that his conviction had been affirmed. The trial

court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-07-00379-CR

that affirmed his conviction in Case No. 2006-603-C2 from the 54th Judicial District Court of

McLennan County. Applicant shall file his petition for discretionary review with the Tenth Court

of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: March 9, 2011

Do not publish